McCLELLAN, C. J.
Bill filed by Schuessler & Co. against T. H. Thornton and his wife, M. M. Thornton, to reform a mortgage in respect of description of the land intended and supposed to be embraced therein and to foreclose the same as reformed.
*283The answer of T. H. Thornton avers that a certain part of such land belonged to his wife, M. M, Thornton; bnt there is no evidence in support of this averment, and on the other hand, the evidence for the complainants shmv that all the land belonged to the husband, T. H. Thornton. The only occasion, therefore, for making the wife a party respondent, was in respect of her inchoate dower and homestead interests, and these interests having been eliminated by her death,'the suit was properly abated as to her and prosecuted against T. H. Thornton alone.
We concur in the conclusion reached by the chancellor that the evidence is satisfactory to show that the complainants are entitled to the relief prayed; and the decree granting that relief will be affirmed.
Affirmed.